United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              July 10, 2006
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                         _____________________

                             No. 06-50121
                           Summary Calendar
                         ____________________

                           RASHAY REASONER,

                                       Plaintiff-Appellant,

                                  v.

               HOUSING AUTHORITY OF THE CITY OF TEAGUE,

                                       Defendant-Appellee.

                          __________________

  Appeal from the United States District Court for the Western
                        District of Texas
                       __________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:1

      Appellant Rashay Reasoner appeals the dismissal of her Fair

Housing Act claims against the Housing Authority of the City of

Teague, Texas. Reasoner leased an apartment from the Housing

Authority, and in January 2005, the Housing Authority informed

Reasoner that she would be required to vacate the premises. After

  1
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent
  except under the limited circumstances set forth in 5TH CIR.
  R. 47.5.4.


                                   1
receiving     the   notice   to     vacate,     Reasoner      initiated     suit   in

federal district court, alleging that her eviction was based on

discrimination in violation of the Fair Housing Act.

      After   Reasoner’s     suit     was     filed,    the   Housing     Authority

initiated eviction proceedings in Texas Justice Court.2 After a

short trial, a jury found in favor of the Housing Authority, and

the court entered judgment in its favor. Following that judgment,

the Housing Authority moved for dismissal of Reasoner’s federal

suit, invoking both the Rooker-Feldman doctrine and res judicata.

The district court concluded that Reasoner’s claims were barred

by the Rooker-Feldman doctrine and dismissed the suit.                    The court

did not address the application of res judicata.

      Reasoner argues that the district court’s application of the

Rooker-Feldman      doctrine   is    in     error,     relying   on   the   Supreme

Court’s recent decision restricting the scope of the doctrine in

Exxon Mobil v. Saudi Basic Industries Corp., 544 U.S. 280 (2005).

The Housing Authority concedes on appeal that the Exxon Mobil

decision precludes the application of the Rooker-Feldman doctrine
  2
    The jurisdiction of the Texas Justice Court is subject to
  several limits, including, inter alia, only those civil
  matters in which the amount in controversy is $5,000 or less.
  See TEX. GOV. CODE § 27.031. Moreover, the res judicata effect
  of a judgment of a Justice Court is limited by statute. See
  TEX. CIV. PRAC. & REM. CODE §§ 31.004, 31.005; Brown v.
  Henderson, 941 S.W.2d 190, 192 (Tex. App.—Corpus Christi 1996,
  no writ).


                                          2
in   this   case,   but   argues   that   this   court   should   affirm   the

dismissal based on res judicata. The district court, however, did

not address this argument, and we decline to do so in the first

instance. The judgment of the district court is REVERSED, and the

case REMANDED for further proceedings.

      REVERSED and REMANDED.




                                      3